       Case 4:19-cv-02727-JST Document 20 Filed 09/25/19 Page 1 of 3




1     CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
2     Chris Carson, Esq., SBN 280048
3
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
5     phylg@potterhandy.com
      Attorneys for Plaintiff
6
      RICHARD MORIN (SBN: 285275)
7     legal@rickmorin.net
      LAW OFFICE OF RICK MORIN, PC
8     555 Capitol Mall, Suite 750
      Sacramento, CA 95814-4508
9     Telephone: (916) 333-2222
      Facsimile: (916) 273-8956
10    Attorney for Defendants
      SERO LLC and My Paint Stop LLC
11
12                        UNITED STATES DISTRICT COURT
13                      NORTHERN DISTRICT OF CALIFORNIA
14    SCOTT JOHNSON,                        Case: 5:19-CV-02727-JST
15
              Plaintiff,
16
        v.                                  JOINT STIPULATION FOR
17                                          DISMISSAL PURSUANT TO
      SERO LLC, a California Limited
18    Liability Company;                    F.R.CIV.P. 41 (a)(1)(A)(ii)
      MY PAINT STOP LLC, a California
19    Limited Liability Company; and
      Does 1-10,
20
              Defendants.
21
22
23
24
25
26
27
28

                                        1

     Joint Stipulation for Dismissal                 Case: 5:19-CV-02727-JST
       Case 4:19-cv-02727-JST Document 20 Filed 09/25/19 Page 2 of 3




1                                      STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: September 25, 2019          CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11                                              Amanda Lockhart Seabock
                                                Attorneys for Plaintiff
12
13   Dated: September 25, 2019          LAW OFFICE OF RICK MORIN, PC
14
15                                      By: /s/ Richard Morin
16                                            Richard Morin
                                              Attorneys for Defendants
17                                            SERO LLC and My Paint Stop LLC
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal                      Case: 5:19-CV-02727-JST
       Case 4:19-cv-02727-JST Document 20 Filed 09/25/19 Page 3 of 3




1                         SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Richard
4    Morin, counsel for SERO LLC and My Paint Stop LLC, and that I have
5    obtained authorization to affix his electronic signature to this document.
6
7    Dated: September 25, 2019         CENTER FOR DISABILITY ACCESS
8
                                       By: /s/ Amanda Lockhart Seabock
9                                            Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal                      Case: 5:19-CV-02727-JST
